Preparations for the Russian State Duma elections in December (debate)
The next item is the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the preparations for the Russian State Duma elections, which will be held in December.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, honourable Members, thank you very much again for this agenda item. I think it is important that we take time to reflect on the upcoming Russian elections. May I also thank Parliament for the resolutions on Russia. Your resolution of 9 June on the opening day of our most recent EU-Russia Summit had real impact. Of course, Russia is a partner with whom I work on a large number of foreign policy issues, but today, I want to just focus with you on the upcoming elections.
I think a number of decisions have been taken recently in Moscow which give us some ideas as to what we can expect in December for the Duma elections, and in March 2012 for the presidential poll.
Russia is already in pre-election mode, with new party alliances and increasing debate. There are some encouraging signs: President Medvedev is calling for economic and political modernisation, and Finance Minister Kudrin insists on free and fair elections. At the same time, political pluralism still faces obstacles.
As honourable Members will be aware, on 22 June, the Russian Ministry of Justice refused to register the new liberal opposition People's Freedom Party (PARNAS). Parliament here is, of course, fully aware of this case; one of the party's leaders, Mr Kasyanov, has spoken here several times, and I met briefly with him today in Strasbourg.
The main reason given for the refusal to register this party was that a few minors, young people and people who were dead had been found among the party's 46 000 members. Another of the Party's leaders, Mr Ryzhkov, has rejected these claims as false or groundless. But, even if you exclude those people, he would say that the party would still have the required 45 000 members. Honourable Members know that the earlier political party, the Republican Party of Russia, met a similar fate in 2007, when authorities ordered its dissolution.
On 12 April 2011 this year, the European Court of Human Rights in Strasbourg ruled that this dissolution was in violation of Article 11 of the European Convention on Human Rights. As far as I am aware, the authorities have not yet acted upon this judgment. PARNAS seems to have been denied registration on the basis of this very same and unchanged law.
The Court also noted that minimum party membership requirements in Russia are the highest in Europe. The Court was not persuaded that these requirements are necessary, and stressed that small minority groups must also have an opportunity to participate in elections. It said that frequently changing membership requirements, linked with regular checks, had imposed a disproportionate burden on political parties in Russia. I think that ruling should give the Russian leadership pause for thought.
At the EU-Russia Summit, we again emphasised the need for political pluralism. President Medvedev acknowledges that a focus on too much stability results in stagnation. Two weeks ago, he introduced a bill which would lower the threshold for parties to enter the Duma from the current 7% to 5% - but, of course, this only applies to the Duma elections in 2016. We know that the purpose of democratic elections is to give voters a real choice, and a sense that their vote matters for the outcome. Our main contribution is to offer election observation; consultations between Russia and OSCE/ODIHR are ongoing.
Russia seems keen to cooperate, and to avoid a repeat of the situation we saw in 2007, when it did not admit any long-term observers. Long-term observation is important, in particular, to be able to evaluate whether there is fair access to television and other media during the campaign. We received encouraging signals at the summit, and I look forward to a request being sent from Moscow to the OSCE. I am also sure that many honourable Members would be interested in participating in this observation.
Let me close with a few remarks about other human rights and rule of law issues in Russia. I believe our Partnership for Modernisation opens new opportunities for cooperation in this field, and I welcome the joint project with the Council of Europe on reforming the appeal system for civil and criminal court cases in Russia.
I also welcome the opening of new forms of dialogue with civil society, in particular, the creation of an EU-Russia Civil Society Forum. Likewise, I welcome President Medvedev's decision to examine the Khodorkovsky-Lebedev and Magnitsky cases. The conclusions of the Magnitsky case were presented yesterday, while those on the Khodorkovsky and Lebedev cases will take more time. Let me restate that in their cases, the second verdict was disappointing.
To conclude, Russia remains an essential partner for the EU and a challenging one. I think there is an interesting debate going on within the country about the modernisation of society and economy, and changing attitudes and expectations will materialise and shape the new realities.
The nine months ahead will be very important for Russia's future development. We believe the democratic process must come from within Russia. We will continue to build our engagement, we will continue to build on our common interests, and we will continue to stand firmly behind our values.
Mr President, Baroness Ashton, during the last plenary session, I pressed for the debate that we are holding today. We do enjoy practical collaboration with Russia, but for us there is one important matter above all others - a fundamental value - and that is democracy. I get the feeling that, at this point in time, the Russian authorities are doing their best more to not permit political parties than to actually put democratisation and modernisation into practice.
What is more, technical requirements can never be, and must never be allowed to be, an obstacle to the freedom of assembly or to establish a political party. In fact, precisely that kind of public debate and political participation by the citizens is something that governments should actually be encouraging. In this connection, I also have a question for Baroness Ashton; namely, have you heard that Boris Nemtsov was today issued with a travel ban by the authorities in Moscow and, if so, what are you going to do about it?
In the name of my group, I call on Russia, which is a member of the Council of Europe, to make adjustments to its disproportionately severe legislation governing the registration of political parties, as the European Court of Human Rights has called for recently in a carefully worded judgment.
Finally, there is currently a motion before the Duma that seeks to simply disregard judgments from the European Court of Human Rights. I honestly do not see what advantage Russia envisages gaining by de facto withdrawing from the Council of Europe or simply denying the existence of the European Court of Human Rights.
My thanks to Baroness Ashton for her efforts. I also thank her for the clear position that she just took. The question for Baroness Ashton and for all of us here is, and remains: how can we ensure that fair and proper elections are held in Russia and how can we ensure that we can actually act as monitors of such elections on the ground?
Mr President, Baroness Ashton, ladies and gentlemen, I shall be brief, because the subject of Russia comes round every four weeks and I stand by the opinion that I expressed four weeks ago. Yes, we regret the fact that yet again, parties in Russia, most recently the liberal party, are not approved and therefore cannot stand for public election. I am convinced that no nation in the world will put up with this in the long term. I am also convinced that our Partnership for Modernisation could be implemented much more effectively if the Russian Government could allay concerns about democratic shortcomings and the rule of law with bold decisions. Until such time as that happens, we shall not let this subject rest, also because we believe that it is in the interest of our partner, in other words, Russia itself.
For my part, I should also like to add that I am equally convinced that we can achieve a great deal more by stepping up our talks and our cooperation than by adopting monthly resolutions, however appropriate these may be. Human rights and democracy are indivisible. Our public contribution to this is important, our criticism of Russia is justified, but we would be even more credible if we were to identify the shortcomings within the EU with the same honesty and acuity and perhaps even more unanimously than before. As long as Members of this House maintain - as they did yesterday - that modern Hungary is a model democracy, then, what my fellow Member from the European People's Party (Christian Democrats) said continues to apply: that the self-righteousness of some Members of this House is hair-raising. I agree with that. I am not saying this to please anyone in Moscow, but because I am firmly convinced that we can make a much more effective contribution than we are making at present.
(The speaker agreed to take a blue-card question under Rule 149(8))
(PL) Madam President, I should like to ask Mr Fleckenstein about the comparison he made in the final part of his speech, namely, that we cannot criticise Russia, since similar violations of human rights also take place in Europe, for example, in Hungary. Did I understand correctly, or was there a mistranslation of some kind? I believe that these matters cannot be compared, and I would like clarification in this respect.
(DE) Mr Migalski, you are absolutely right. The two things cannot be compared. However, I believe that you enhance your credibility by dealing with the problems in your own backyard - quite irrespective of any criticism, including of Moscow.
My second point is that, while we are perfectly entitled to criticise Moscow, the question must be how we can most effectively help bring about some kind of change. I am convinced that that will not be achieved through repeated resolutions.
on behalf of the ALDE Group. - Madam President, the Russian Minister of Justice has consistently refused to register any new political parties since February 2009; the most recent being the People's Freedom Party, whose two leaders are among us today in the gallery: Mr Mikhail Kasyanov and Mr Boris Nemtsov.
Madam High Representative, the future of EU-Russia strategic relations must be directly linked to efforts to strengthen democracy, the rule of law and respect for fundamental rights in Russia. The Kremlin is breaching Russia's commitments as a Member of the Council of Europe and a signatory of the European Convention on Human Rights and therefore ought to be disciplined if the requirements for political pluralism continue to be disregarded.
Moreover, the Russian authorities continue to pressure the opposition. Yesterday, for example, the authorities issued a six-month exit ban for Mr Boris Nemtsov, one of the leaders of the party PARNAS.
I recall that the Parliamentary Assembly of the Council of Europe holds the right to withhold verification of the credentials of parliamentarians elected through elections deemed to be in breach with European standards.
The European Union must also insist that the Kremlin withdraws all decisions and regulations concerning the non-registration of political parties in Russia that do not comply with the European Convention on Human Rights. Putin has got until September to reconsider, when the elections are announced, but we can already see that the tracks have been laid.
Madam President, the December elections to the Duma will point the way for developments over the next few years in our largest continental neighbour. Will we see restricted democracy, or even creeping authoritarianism? Unfortunately, we are under no illusions. All the facts point to a slow drift towards an autocracy ruled by the pro-Kremlin 'United Russia' party. Examples of what I have in mind include amendments made by the government to the electoral law increasing the electoral threshold to 7%, a stepping up of attacks and blackmail against opposition activists, the absence of pluralism in the media and a refusal to register political parties. This is a clear indication of the path the Kremlin has chosen.
The escalation of such measures should be linked to the results of opinion polls published by the independent Russian media, which show that there is less and less support for the actions of those in power. In view of these facts, what should we do? Above all, we should endeavour to obtain the release of opposition activists and politicians. We must respond in a spirit of solidarity to all violations of human rights, paying particular attention to attacks on the free press, and support the development of free speech by inviting Russian journalists to participate in the European debate.
Madam President, ladies and gentlemen, tomorrow, we will once again be adopting a resolution on Russia. It will, in fact, be the fourth resolution on Russia this year, which is a clear indication of the backlog of problems and the difficulties in communication that have built up between the European Union and Russia.
Our most recent resolution expressed our concerns and expectations in respect of the forthcoming Duma and presidential elections in Russia. Baroness Ashton, I can only hope that, together with Presidents Barroso and Van Rompuy, you addressed this very clearly in your talks with President Medvedev in Nizhny Novgorod. Yet what effect has that had? What has happened since then? By failing to allow the liberal PARNAS party, the Russian Government has demonstrated that it is clearly hell-bent on backing up its 'controlled' democracy and 'controlled' justice with 'controlled' elections. Even President Medvedev - and you stressed this yourself - has called for competition between political parties, as he has recognised that a governing party without competition will stagnate and then lead the country into stagnation.
It is thus in Russia's own interest for us not to let the Russian Government get away with infringing international obligations, as Russia is a member of the United Nations, the Organisation for Security and Cooperation in Europe (OSCE) and the Council of Europe, all of which should actually guarantee that it complies with all the generally recognised electoral standards. Only in April - and you pointed this out, too - the European Court of Human Rights found that the disbanding of the Republican Party was disproportionate and unlawful and called on Russia to follow up as necessary by 12 July.
I believe that the only possible follow-up is for these electoral obstacles to finally be removed and the way cleared for free, real, fair and proper elections. Russia repeatedly demands freedom of travel within the EU, yet freedom of travel without free elections at home is a hamstrung and restricted freedom and leads to emigration rather than modernisation.
(HU) Madam President, first of all, I would like to thank Mrs Ashton for the letter she sent me recently concerning my 11 May speech.
In connection with the Russian elections to be held on 4 December, I would definitely like to emphasise the importance of creating the status of a European Union election observer. I, myself - at the invitation of the 'Civil Control' social organisation - participated at the regional elections as an observer in March of this year. On this occasion, I was able to speak with Viktor Churov, the President of the Russian Election Committee, who informed me that currently, there is no agreement between the two countries about sending election observers. This is why I find it particularly important that OSCE negotiations be concluded successfully, and that representatives of the European Parliament also be able to participate officially in Russian elections. This is what I ask of Mr Fleckenstein, Chair of the EU-Russia Parliamentary Cooperation Committee, that in September, at the next committee meeting in Warsaw, we definitely raise this issue with the Russian negotiation partner.
Madam President, I would like to thank the High Representative for her detailed statement. The Russian decision to block the registration of a credible political party prior to the elections is not an aberration; it is yet another example of Russia's refusal to play by the rules while claiming to be a genuinely democratic post-Soviet entity.
But politically motivated killings, kidnappings and jailings, sanctioned by a corrupt justice system or ignored by the judicial authorities, are a common feature of the Russian democracy. Indeed, one can say that the Russian authorities perfected democracy to the point where opposition is not necessary any more and the voters are no longer essential. But if Russia is not willing to be honest with its own people, we should not expect honesty in Russia's relations with the EU. It might take one to kozachok, but it surely takes two to tango.
So I call on you and the Commission to make any further negotiations with Russia conditional on the fair preparation and conduct of the elections in December. Human rights and democracy should be at the centre of our relationship with Russia, and if we are ready to reset our relations with Russia, then Russia should reset its own relations with democracy.
(PL) Madam President, Baroness Ashton, thank you very much for having raised the issue of human rights in your speech and, in particular, the Magnitsky affair. I have to tell the Commissioner that literally 90 minutes ago, in a room 100 metres away from the plenary chamber, the delegation for relations with Russia turned down an opportunity to vote through and adopt a statement on the Magnitsky affair, and rejected the stated intention of clarifying the cause of his death as quickly as possible and of punishing the culprits. It should be noted that the delegation did so in response to a motion to block the statement tabled by Mr Schulz, who has spoken so eloquently and genuinely about the problems of Russian democracy. Even hypocrisy has its limits. On the one hand, we talk about how we want to promote democracy in Russia while, on the other, we block the clarification of matters that are fundamental to this democracy, such as the death of Mr Magnitsky.
Madam President, I listened with interest to Mr Ungureanu's speech, and I would like to ask him how much time he has spent in Russia, since he presents himself as such a profound expert on this country, because, in my opinion, a full assessment of this broad issue - which is no simple matter, of course - requires spending a certain amount of time in Russia and learning about life not only in the centres, but also in the regions, and perhaps it would be a good thing if you could tell us about this.
Madam President, I thank my colleague for his very interesting question. I agree that you need to know the internal realities of Russia. The exact answer is that I spent altogether around two months in Russia at different times. I hope this will satisfy him.
Mr Migalski, do you not think that your comments were completely unfair? We absolutely did not reject the substance of your statement on Mr Magnitsky. All we said was that it is very much out-of-date. You wrote it four weeks ago. The Fedotov report has now been published, and it sets out the details and circumstances of Mr Magnitsky's death very clearly. We needed to take that on board. Your statement needs to be revised. However, our opinions on the case are the same. I wish to distance myself from this hypocrisy. What you have said in this connection is outrageous. It is defamatory to say what you have said. Your time would be better spent updating your statement!
(PL) Madam President, to start with, Mr Schulz has misunderstood the purpose of the blue-card procedure, which is to ask questions, not to make pronouncements. However, I can tell Mr Schulz that four weeks ago, when he received the previous version of the statement on the Magnitsky affair, he said back then that he did not wish to comment on the matter, and he believed back then that we should not vote on it, since he did not wish to put his name to it. I would therefore ask him not to start trying now to justify what I believe is a hypocritical position. I will not retract my statement, although it may not be to his liking.
(CS) Madam President, Baroness Ashton, if the Russian Federation wants to be a respected partner of Europe, it must abandon the totalitarian practices by means of which it is now eliminating the opposition, including the earlier exclusion of the PARNAS party from the elections.
I used to live in the former Eastern Bloc, and I am therefore very familiar with the path Russia is gradually treading from totalitarianism via an authoritarian system to democracy. The current government, however, despite the judgment of the European Court of Justice, is systemically changing the electoral rules and frustrating free competition between political ideas. This proves, unfortunately, that the government is only pretending to build a democratic Russia. President Medvedev, in particular, is tightening the reins again.
Baroness Ashton, I hope you will continue to insist on compliance with human rights in the Russian Federation, and on ending those practices which will otherwise become a barrier to cooperation within the framework of the Eastern Partnership policy. I firmly believe that these practices are intended to secure one-party government indefinitely, as a fellow Member said here earlier. I am concerned, despite everything, that the autumn elections to the Duma will not be declared to have been free.
I would therefore like to ask a question in advance, if I may. What measures are you planning to take, Baroness Ashton, on behalf of the EU? What can we do now to avoid or at least minimise such a situation? Current events in Russia show that Russia is actually moving more towards an authoritarian system than towards democracy. That is bad for Europe as well.
Madam President, I will start by saying that I have a dream. I have a dream that Russia will one day be a democratic and wealthy country; wealthy not only for a small portion of the people but wealthy for all citizens. Each election provides a chance for this.
You can use it or you can lose it. I completely agree with the previous speaker in what she said and I will not repeat it. I just wanted to draw your attention to one very important aspect we did not achieve.
Before the elections, Russia needs long-term election observation - not just for a few days in election time - but long term. This is because the people have very limited access to the mass media. We have listened to representatives of the new party, PARNAS. They told us this situation is very unequal. This is a very important issue for our common future.
Please, Baroness Ashton, fight for this long-term observation mission.
(NL) Madam President, it is clear that the Russian leadership in the Kremlin is not enamoured with serious opposition, which explains its non-registration of PARNAS on very dubious grounds. I read an interesting interview with one of the party's joint chairs, Mikhail Kasyanov, the former Prime Minister of Russia, about the motives behind this decision. He expects us to send a signal. We are doing so with this debate and tomorrow, we will also do so with the resolution. I am firmly behind it.
In the meantime, we can talk of an unhappy continuity in Russian history. Four years ago, you had to vote for a particular party, namely Mr Putin's and Mr Medvedev's party. It is now 2011, and this situation is repeating itself. The Pan-Russian Popular Front has recently been established. Unbelievable as it is, every possible association is being included without the members knowing anything about it. A member of the architects' association has just discovered this fact and protested about it. Mr Putin is to investigate the matter. It is absolutely obvious that we need to make clear to our Russian partner that political pluralism is political pluralism and nothing else, even in Russia.
(SK) Madam President, Russia is one of the European Union's most important partners, a partner which, through its economic power and growing economic potential, will soon be having a greater impact on life in Europe. It is therefore surely important for us that political power in that country should reflect the plurality of opinions held by the citizens of that country. On the other hand, to expect that any world power - be it the US, Russia or China - would allow itself to be dictated to by us regarding the rules it should apply when organising its parliamentary elections is, in my opinion, a sign of over-confidence on our part. Like the authors of this resolution, I, too, sincerely hope that not just the December elections to the Russian Duma, but all elections organised in Russia, are honest, transparent and fair, but I am not sure we should send a message like this to a partner with whom we say we enjoy good relations. I firmly believe that Baroness Ashton has sufficient authority in Moscow to convey our concerns in a more diplomatic and sensitive manner.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, honourable Members, thank you again. I found that a very interesting and stimulating debate. As we think about how to address some of the areas of concern that honourable Members have quite rightly raised, I just want to make three very straightforward points.
First of all, we have to continue to articulate our expectations to Russia as far as free and fair elections are concerned, and we will recall the international commitments that Russia has taken in this regard. I think it is very important as we move towards the elections that we continue to send that strong message: that we want to see these elections be fair and free; that we want to see the international commitments fully followed.
Secondly, we want as well to offer our election observation. I said earlier that consultations between Russia and OSCE/ODIHR are ongoing; they seem keen to cooperate. I hope that will happen and that this will also help in the light of some of the comments that honourable Members have made about the need to look at the long-term nature of observation.
Thirdly, we also need, and again Members made this clear, to make sure that at the level of the modernisation partnership, we are working closely to help support that process. We currently have 16 bilateral partnerships, and these look at issues like foreign investment, know-how and technology, as well as the rule of law of modern democratic institutions and civil society involvement.
Because I think it is also clear from what honourable Members have said that we want to send a very clear message to the people of Russia that we are a supportive friend, that we want to see progress, we want to see modernisation and we want also to be a source of inspiration when it comes to the democratic values we hold and our absolute passion for human rights.
I have received five motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 7 July 2011.
Written statements (Rule 149)
I welcome the statement made by the High Representative at such an important time for every democracy in the world. I think that a real partnership between the EU and Russia must be based not only on common interests but also on sharing principles and values. These must include respect for the rule of law and for fundamental rights and freedoms.
It is vital that, in the run-up to and during the elections in December 2011, Russia lives up to expectations in terms of respect for democratic standards. Political pluralism is a definitive feature of modern societies. The organisation of free and fair elections ensures the expression of a variety of opinions, visions and options. This will allow the Russian authorities to make a significant contribution not only to strengthening the democratic nature of the state, but also to offering a viable model for neighbouring countries.
in writing. - The ability and willingness to provide an environment for free elections is a cornerstone of the democratic functioning of any country. The refusal to register the PARNAS party for the elections must be taken very seriously. This is a clear signal that Russia is not willing to allow free and fair elections.
In fact, Russia is mocking democracy. The case of Khodorkovsky is no longer that of one individual, but has become a grotesque symbol of the entire Russian judiciary system and the situation of the rule of law in Russia.
The EU cannot continue treating Russia on a case-by-case basis. It is unacceptable for the EU to allow Russia to dictate the agenda, as recently seen at the EU-Russia Summit that was dominated by the marginal issue of vegetable imports and exports, rather than Russia's serious violations of the rule of law and human rights.
We have to be clear that, if there is no change in Russia, the EU will not continue talks on anything with its so-called strategic partner. There can be no talks on the new PCA unless Russia takes concrete action to improve the judiciary system and to apply the rule of law and democratic principles.
We are seeing a great many alarming developments in the run-up to the forthcoming elections to the Duma, such as the refusal to register the PARNAS party and the increase in the electoral threshold. These developments, coupled with examples where freedom of speech has been disregarded and representatives of the press and media have been attacked, both of which are already regular occurrences in Russia, have given rise to widespread alarm. Russia should change its policies on the opposition and the free press. In particular, I support the call to lift the ban on leaving the country imposed on the opposition activist, Boris Nemtsov. The Russians should understand that respect for democratic standards is essential in order to improve relations between Russia and the rest of the world. Despite the fact that Russia is one of the European Union's largest and most significant partners, and despite the fact that it is assuming a more important role on the international stage, the European Union should continue to implement measures aimed at changing the situation in this country. I am counting on Baroness Ashton's future actions yielding better results. In the longer term, we should take concrete steps to encourage Russia to change its policies. I also hope that the forthcoming observation mission will have a positive impact on the course of the elections.
in writing. - In view of the lively and emotional debate on the resolution on the preparations for the Russian State Duma elections in December 2011, I wish to state that amendments to, and the regulation of, electoral laws should not favour specific parties or groups of entrepreneurs which are supported by specific Members of the European Parliament.
It looks as though financial oligarchic groups are lobbying with the intention of reshaping the existing political and economic balance in the Russian Federation, rather than changing the legal situation. In hearings and discussions, we should hear not only the opinion of opposition representatives from outside parliament, but also official Russian opinion.
I would like to emphasise that many of the former high-ranking Russian officials who chose to leave the so-called political elite did not make any changes to the legislation and constitution of the Russian Federation when they had the chance. Their current appeals for action therefore seem strange. We should cooperate with the Russian Federation on elections and not dictate conditions, since dictating will not have any effect.
Russia is one of our main partners. It is also a Member State of the Council of Europe and the OSCE. This is why we pay particular attention to it during European Parliament debates.
Five months ago, we adopted a resolution in which we expressed doubts about the rule of law in Russia.
Last month, we emphasised in point 12 of the resolution on the EU-Russia Summit the need for free and fair elections by implementing the standards set out by the Council of Europe and the OSCE.
Here we are again obliged to return to this subject, against a background where the PARNAS party has been deprived of the right to take part in the forthcoming parliamentary elections. This is an unfortunate decision. Some of the registration procedures used in Russia for political parties and candidate lists have proved to be unjustified. They have become an impediment to free and fair elections.
It is vital for the credibility of these elections in December that the Russian authorities allow the OSCE/Council of Europe to carry out some long-term election monitoring missions. This will allow the international community to see whether progress is being made in establishing democracy in Russia or whether we are not dealing somehow with an imitation democracy.